DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered..
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dot type vanes”, as claimed in claim 4 must be shown/numerically identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: on page 6 around line 21 applicant’s describe Figure 7 as a graph showing coupling strength estimation results…  However figure 7 does not show a graph.  In fact it is unclear what the elements being shown in figure 7 are .  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 4 it is unclear where the ‘dot type vanes’ have been described in the specification.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim s 1-3,5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson U.S. 2014/0326551 in view of Di Ponio 6,357,557 and Baumgartner 6,626,273 or Wagner 10,215,245..
Regarding claim 1 Anderson shows a disc brake assembly including a brake disc 10 and a hat assembly 20 to be mounted to a hub.  Note the vane arrangement in figure 4.  The bridges are shown at 105.  This device is very similar to applicant’s.
Lacking in Anderson is a specific discussion of using first and second materials for the disc and hat portion.  Also lacking is a specific showing of the ‘pillars’ on either side of the bridge portion 105.
However it is noted the bridges appear to be reinforced to some degree.
The reference to Di Ponio shows the well known idea of making the hub and rotor from different materials. See at least the abstract.
The references to Baumgartner (see elements 6,9) or to Wagner (see elements 124) both teach the idea of using ‘pillars’ on either side of the bridges, or connecting elements, for the hat/bell portion of the disc assembly.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the disc and hat in the disc assembly of Anderson from different materials since this is a well known idea in the art to save on weight/costs.
Further to have used ‘pillars’ on either side of the bridges 105 in Anderson, as taught by either Baumgartner or Wagner, would have been obvious simply for extra support between the hat portion and rotor against relative movement.

Regarding claims 5,6,7 these limitations are considered to be fairly suggested by Anderson.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson/Di Ponio/Baumgartner or Wagner as applied to claim 1 above, and further in view of Meckel 8,893,863..
Regarding claim 4, subject to the 112 rejection above, Anderson lacks a showing of the ‘dot type vanes’. 
However as broadly claimed note the ‘dot type vanes’ shown at 2 in Baumgartner et al.
The reference to Meckel shows dot type vanes at 202b as described in col 5 around line 57.  Note the reference indicates different types of vanes could be used for the cooling of the brake disc (as is notoriously well known in the art—although not applied see Mears col 7 around line 30+).
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added or used dot type vanes in Anderson, as claimed, simply to adapt the brake disc device to different vehicles per the applications cooling requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



3/5/21